Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is responsive to Application #17009488 filed 09/01/2020. Claims 1-10 and 20-29 amended; claims 11-19 and 30-42 canceled. Claims 1-10 and 20-29 are subject to examination.

Claim Objections
Claim 6, 9-10, 25, and 28-29 objected to because of the following informalities:  
Claim 6 and 25 recites “the higher layer signaling” in line 6 and 5 respectively. There is insufficient antecedent basis for these limitations. It is suggested that claim 6 and 25 be amended to recite “higher layer signaling”.  
Claim 9 and 28 recites “the configuration information of the two PUCCH resource sets configured by the network device by using the higher layer signaling”. There is insufficient antecedent basis for these limitations. It is suggested that claim 9 and 28 be amended to recite “
Claim 10 and 29 recites “wherein n' … the PUCCH resource … the PDCCH”. There is insufficient antecedent basis for these limitations. It is suggested that claim 10 and 29 be amended to recite “wherein n' … .
Appropriate correction is required.


Allowable Subject Matter
Claim 7-10 and 26-29 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over YOSHIMURA et al. (YOSHIMURA hereafter) (US 20200260475 A1) in view of GAO (GAO hereafter) (US 20200280396).

 Regarding claim 1, YOSHIMURA teaches, A method for sending uplink control information, comprising: 
receiving a first physical downlink control channel (PDCCH) and a second PDCCH that are sent by a network device (YOSHIMURA; In FIG. 7, the TRP #1 uses the Tx beam #1 to transmit … the PDCCH #1 … the TRP #1 uses the Tx beam #2 to transmit … the PDCCH #2, Par. 0148; The base station apparatus 3 may at least include a Transmission and Reception Point (TRP) #1, Par. 0147),  the first PDCCH (YOSHIMURA; The one PUCCH resource may be given from the one PUCCH resource set, based on at least a prescribed field of DCI included in the PDCCH scheduling the PDSCH, Par. 0168; downlink data (transport block) allocated on PDSCH, Par. 0224), and the second PDCCH indicates a second PUCCH resource and is used to schedule a second downlink TB (YOSHIMURA; In FIG. 9, the TRP #1 transmits the PDSCH #1 by using the Tx beam #1 ... The TRP #1 transmits the PDSCH #2 by using the Tx beam #2 … The PUCCH #1 including the HARQ-ACK #1 for the PDSCH #1 and the HARQ-ACK #2 for the PDSCH #2 are transmitted by using the Tx beam #3, Par. 0151); and 
sending, on the first PUCCH resource (YOSHIMURA; the one PUCCH resource set may be given from multiple PUCCH resource sets, based on at least some or all of following condition 1 to condition 6, Par. 0156; The first beam parameter for the PDSCH may be given based on at least a prescribed field of DCI included in the PDCCH scheduling the PDSCH, Par. 0177; The second beam parameter for the PDCCH may be given from the sets of the one or more second beam parameters, based on at least a prescribed field included in the DCI, Par. 0193;  the third beam parameter for the PUCCH may be given based on at least the first beam parameter and/or the second beam parameter, Par. 0195), response information of the first downlink TB and response information of the second downlink TB to the network device (YOSHIMURA; element “PUCCH#1” Fig. 9; Multiple PDSCHs transmitted based on different beam parameters may be transmitted on the PUCCH by using the same Tx beam, Par. 0151).  
YOSHIMURA teaches in Par. 0096 that “The downlink grant is used at least for the scheduling of the PDSCH in the same slot as the slot in which the downlink grant is transmitted”, but fails to explicitly teach, 
wherein the first PDCCH and the second PDCCH are transmitted in a same time unit. 
However, in the same field of endeavor, GAO teaches, 
wherein the first PDCCH and the second PDCCH are transmitted in a same time unit (GAO; element “PDCCH1”, “PDCCH2” Fig. 2; When the user equipment is configured with multiple beam groups, then the user equipment may simultaneously receive, in the same downlink time, the transmissions using the beams in different beam groups, Par. 0128; The user equipment detects the PDCCH in the downlink time 1, and the beam set used for detecting the PDCCH may be a pre-configured subset of the beams in the above beam group, e.g., {beam1, beam4}, Par. 0134). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of YOSHIMURA to include the use of beam group as taught by GAO in order to transmit simultaneously (GAO; Par. 0128).

Regarding claim 20, YOSHIMURA teaches, An apparatus for sending uplink control information, comprising: 
a receiver (YOSHIMURA; User Equipment (UE) #1, Par. 0147), configured to receive a first physical downlink control channel (PDCCH) and a second PDCCH that are sent by a network device (YOSHIMURA; In FIG. 7, the TRP #1 uses the Tx beam #1 to transmit … the PDCCH #1 … the TRP #1 uses the Tx beam #2 to transmit … the PDCCH #2, Par. 0148; The base station apparatus 3 may at least include a Transmission and Reception Point (TRP) #1, Par. 0147),  the first PDCCH indicates a first physical uplink control channel (PUCCH) resource and is used to schedule a first downlink transport block (TB) (YOSHIMURA; The one PUCCH resource may be given from the one PUCCH resource set, based on at least a prescribed field of DCI included in the PDCCH scheduling the PDSCH, Par. 0168; downlink data (transport block) allocated on PDSCH, Par. 0224), and the second PDCCH indicates a second PUCCH resource and is used to schedule a second downlink TB (YOSHIMURA; In FIG. 9, the TRP #1 transmits the PDSCH #1 by using the Tx beam #1 ... The TRP #1 transmits the PDSCH #2 by using the Tx beam #2 … The PUCCH #1 including the HARQ-ACK #1 for the PDSCH #1 and the HARQ-ACK #2 for the PDSCH #2 are transmitted by using the Tx beam #3, Par. 0151); and 
a transmitter, configured to send, on the first PUCCH resource (YOSHIMURA; The first beam parameter for the PDSCH may be given based on at least a prescribed field of DCI included in the PDCCH scheduling the PDSCH, Par. 0177; The second beam parameter for the PDCCH may be given from the sets of the one or more second beam parameters, based on at least a prescribed field included in the DCI, Par. 0193;  the third beam parameter for the PUCCH may be given based on at least the first beam parameter and/or the second beam parameter, Par. 0195), response information of the first downlink TB and response information of the second downlink TB to the network device (YOSHIMURA; element “PUCCH#1” Fig. 9; Multiple PDSCHs transmitted based on different beam parameters may be transmitted on the PUCCH by using the same Tx beam, Par. 0151).  
Although YOSHIMURA teaches in Par. 0096 that “The downlink grant is used at least for the scheduling of the PDSCH in the same slot as the slot in which the downlink grant is transmitted”, but fails to explicitly teach, 
wherein the first PDCCH and the second PDCCH are transmitted in a same time unit. 
However, in the same field of endeavor, GAO teaches, 
wherein the first PDCCH and the second PDCCH are transmitted in a same time unit (GAO; element “PDCCH1”, “PDCCH2” Fig. 2; When the user equipment is configured with multiple beam groups, then the user equipment may simultaneously receive, in the same downlink time, the transmissions using the beams in different beam groups, i.e., the PDSCH transmissions from different TRPs, Par. 0128; The user equipment detects the PDCCH in the downlink time 1, and the beam set used for detecting the PDCCH may be a pre-configured subset of the beams in the above beam group, e.g., {beam1, beam4}, Par. 0134). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of YOSHIMURA to include the use of beam group as taught by GAO in order to transmit simultaneously (GAO; Par. 0128).


Claim 2-3 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over YOSHIMURA-GAO and in further view of PARK et al. (PARK hereafter) (US 20210143945 A1).

Regarding claim 2 and claim 21, YOSHIMURA-GAO teaches, The method according to claim 1 and The apparatus according to claim 20 respectively,
	further comprising:
	sending, the response information of the first downlink TB and/or the response information of the second downlink TB (GAO; When one PDSCH corresponds to one ACK/NACK feedback information, the 1-bit ACK/NACK corresponding to the PDSCH1 is mapped to the first position (i.e., position with the position index being 0 when starting from 0) of the ACK/NACK sequence, and the 1-bit ACK/NACK corresponding to the PDSCH2 is mapped to the second position (i.e., position with the position index being 1 when starting from 0) of the ACK/NACK sequence, Par. 0137).
	Although GAO teaches in Fig. 2 that ACK/NACK feedback is 2 bit, but does not teach that 2 bit belong to one PUCCH resource. YOSHIMURA-GAO fail to explicitly teach,
sending, on the second PUCCH resource.  
However, in the same field of endeavor, PARK teaches, 
sending, on the second PUCCH resource (PARK; 2 bit are transmitted on a single PUCCH resource, Par. 0355). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of YOSHIMURA-GAO to include the use of size of bits as taught by PARK in order to determine pucch resource (PARK; Par. 0355).

Regarding claim 3 and claim 22, YOSHIMURA-GAO teaches, The method according to claim 1 and The apparatus according to claim 20 respectively, further comprising: 
determining, based on first indication information corresponding to each PDCCH, response information carried on a PUCCH resource indicated by the PDCCH (YOSHIMURA; The one PUCCH resource may be given from the one PUCCH resource set, based on at least a prescribed field of DCI included in the PDCCH scheduling the PDSCH, Par. 0168), wherein the first indication information is used to indicate that the response information carried on the PUCCH resource indicated by the PDCCH is response information of a downlink TB scheduled by using the PDCCH (YOSHIMURA; The terminal apparatus 1 may transmit a PUCCH including at least a HARQ-ACK of a PDSCH by using one PUCCH resource given by one PUCCH resource set, Par. 0157) or response information of downlink TBs scheduled by using two PDCCHs, and 
the first indication information is carried in downlink control information (DCI) carried by the PDCCH (YOSHIMURA; at least a prescribed field of DCI included in the PDCCH scheduling the PDSCH, Par. 0168).  
Although YOSHIMURA-GAO teaches a PUCCH resource based on a prescribed field of DCI and transmitting HARQ-ACK on the resource, but failed to explicitly teach,
the first indication information is used to indicate response information of a downlink TB.
However, in the same field of endeavor, PARK teaches, 
the first indication information is used to indicate response information of a downlink TB (PARK; an ACK/NACK resource indicator (ARI) (in the DL scheduling DCI) … A PUCCH resource group is indicated by the ARI, Par. 0370). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of YOSHIMURA-GAO to include the use of ARI as taught by PARK in order to indicate pucch resource (PARK; Par. 0370).


Claim 4 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over YOSHIMURA-GAO and in further view of Li et al. (Li hereafter) (US 20150131579 A1).

Regarding claim 4 and claim 23, YOSHIMURA-GAO teaches, The method according to claim 1 and The apparatus according to claim 20 respectively.
	YOSHIMURA-GAO fail to explicitly teach,
further comprising: 
determining, based on first indication information corresponding to each PDCCH, response information carried on a PUCCH resource indicated by the PDCCH, wherein the first indication information is used to indicate that the response information carried on the PUCCH resource indicated by the PDCCH transmitted in a control resource set to which the PDCCH belongs is response information of a downlink TB scheduled by using the transmitted PDCCH or response information of downlink TBs scheduled by using two PDCCHs, and 
the first indication information is carried in higher layer signaling.  
However, in the same field of endeavor, Li teaches, 
further comprising: 
determining, based on first indication information corresponding to each PDCCH, response information carried on a PUCCH resource indicated by the PDCCH (Li; a conventional UE, such as UE 116, is configured by higher layer signaling, such as RRC signaling, from an eNB, such as eNB 102, with four repetitions for a PUCCH transmission conveying HARQ-ACK information that is in response to a detection of a DCI format conveyed by an EPDCCH (or by a PDCCH) scheduling a PDSCH, Par. 0203), wherein the first indication information is used to indicate that the response information carried on the PUCCH resource indicated by the PDCCH transmitted in a control resource set to which the PDCCH belongs is response information of a downlink TB scheduled by using the transmitted PDCCH (Li; The conventional UE transmits a first repetition in a PUCCH in first and second slots of a first SF in respective PUCCH resources 2105 and 2110 that are determined from an ECCE with lowest index of the EPDCCH (or from a CCE with lowest index of the PDCCH), Par. 0203) or response information of downlink TBs scheduled by using two PDCCHs, and 
the first indication information is carried in higher layer signaling (Li; a conventional UE, such as UE 116, is configured by higher layer signaling, such as RRC signaling, from an eNB, such as eNB 102, with four repetitions for a PUCCH transmission, Par. 0203). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of YOSHIMURA-GAO to include the use of repetition as taught by Li in order to send HARQ ACK for low cost UE (Li; Par. 0205).


Claim 5-6 and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over YOSHIMURA-GAO and in further view of Matsumura et al. (Matsumura hereafter) (US 20200404652 A1).

Regarding claim 5 and claim 24, YOSHIMURA-GAO teaches, The method according to claim 1 and The apparatus according to claim 20 respectively,
	sending,  the response information of the first downlink TB and/or the response information of the second downlink TB  (GAO; When one PDSCH corresponds to one ACK/NACK feedback information, the 1-bit ACK/NACK corresponding to the PDSCH1 is mapped to the first position (i.e., position with the position index being 0 when starting from 0) of the ACK/NACK sequence, and the 1-bit ACK/NACK corresponding to the PDSCH2 is mapped to the second position (i.e., position with the position index being 1 when starting from 0) of the ACK/NACK sequence, Par. 0137).
YOSHIMURA-GAO fail to explicitly teach,
wherein the first PDCCH further indicates a third PUCCH resource, and the method further comprises:
sending, on the third PUCCH resource.  
However, in the same field of endeavor, Matsumura teaches, 
wherein the first PDCCH further indicates a third PUCCH resource (Matsumura; referring to FIG. 2, PUCCH resources #ai to #di are associated with bit values “00,” “01,” “10,” and “11” in DCI, respectively. Similarly, PUCCH resources #ei to #hi are associated with bit values “00,” “01,” “10,” and “11” in DCI, respectively, Par. 0079), and the method further comprises:
sending, on the third PUCCH resource (Matsumura; in FIG. 2, where the bit value “00” in DCI indicates two PUCCH resources #ai and #ei, the user terminal selects PUCCH resource #ai if the one-bit implicit value is “0,” and selects PUCCH resource #ei if the implicit value is “1.”, Par. 0080). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of YOSHIMURA-GAO to include the use of implicit value as taught by Matsumura in order to select one of multiple PUCCH resource pucch resource (Matsumura; Par. 0080).

Regarding claim 6 and claim 25, YOSHIMURA-GAO-Matsumura teaches, The method according to claim 5 and The apparatus according to claim 24 respectively, further comprising: 
determining the first PUCCH resource and the third PUCCH resource based on information that is about an uplink resource indicator field and that is carried in the first PDCCH (Matsumura; referring to FIG. 2, PUCCH resources #ai to #di are associated with bit values “00,” “01,” “10,” and “11” in DCI, respectively. Similarly, PUCCH resources #ei to #hi are associated with bit values “00,” “01,” “10,” and “11” in DCI, respectively, Par. 0079) and configuration information of two PUCCH resource sets configured by the network device by using the higher layer signaling (Matsumura; After RRC connection is set up, one or more sets (PUCCH resource sets), each including one or more PUCCH resources, are signaled to (configured in) a user terminal by higher layer signaling (for example, RRC signaling), Par. 0038).  
The rational and motivation for adding this teaching of Matsumura is the same as for Claim 5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARMIN CHOWDHURY whose telephone number is (571)272-6419. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARMIN CHOWDHURY/Examiner, Art Unit 2416